Case 1:03-md-01570-GBD-SN Document 5527 Filed 01/14/20 Page 1of1

ty,
fy
UNITED STATES DISTRICT COURT KN

 

 

 

SOUTHERN DISTRICT OF NEW YORK Ley Oe, 4

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)\(S
ECF Case

 
 

 

 

 

 

 
 
 

This document relates to:
Roberta Agyeman et al. v. Islamic Republic of Iran, No. 1:18-cv-05320 (GBD) (SN)

eR ORDER
Upon consideration of Plaintiffs’ motion to permit the substitution of the Personal
Representatives of individuals killed as a result of the terrorist attacks on September 11, 2001
and/or the Personal Representatives of a family member of an individual killed as a result of the
terrorist attacks on September 11, 2001; it is hereby
ORDERED that the Agyeman Plaintiffs’ motion is granted; and it is further
ORDERED that the individuals included on Exhibit A be substituted into the Agyeman

Case.

Dated: New York, New York

___MJAN 3.0 202920

os PF 2 Dale

ee, PRGEB. DANIELS
TEISSTATES DISTRICT JUDGE

 

 

docs-100229807.1

 
Case 1:03-md-01570-GBD-SN Document 5527-1 Filed 01/14/20 Page 1 of 1

EXHIBIT A to Agveman Motion to Substitute Parties

 

 

 

 

 

Personal Representative of
ithe Estate of Gerald F.
DeConto, deceased, and on
behalf of all survivors and
all legally entitled
beneficiaries and family
members of Gerald F.
DeConto

 

 

Previous Personal Substitute Personal State Residency Decedent’s Name:
epresentative or Representative: of Substituted
Claimant: Personal
Representative
at Filing
Selena Cherry-Daniel Joanne Cherry, as the VA (Vernon P. Cherry
Personal Representative of
the Estate of Vernon P.
Cherry, deceased, and on
behalf of all survivors and
all legally entitled
beneficiaries and family
members of Vernon P.
Cherry
David DeConto G. Don Westfall, as the MA Gerald F, DeConto

 

 

 

docs-100229807.1

 
